DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 15 and 17–19 are rejoined.  
Claim 20 remains restricted because it is independent and distinct from the elected invention.
Claim 16 is restricted by election by original presentation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites:
21.  The shale-gas separator of claim 1, further including a dust eliminator in fluid communication with the vessel opening, the dust eliminator including…Emphasis added.

Claim 21 is indefinite because “the vessel opening” lacks antecedent basis.  See MPEP 2173.05(e).  Claim 1 describes a “vessel with an opening.”  But it does not use the term “vessel opening.”  To overcome the rejection, claim 21 could be amended to read:
21.  The shale-gas separator of claim 1, further including a dust eliminator in fluid communication with the of the vessel, the dust eliminator including…

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4–12, 14, 15, and 17–19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burnett et al., US 2006/0102390 A1 or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Burnett in view of Kruyer, US 2009/0294384 A1 or Hotta et al., US 2003/0150330 A1.
Regarding claim 1, Burnett discloses an air/solids separator 90 (corresponding to the claimed the “shale-gas separator”) used to separate drilling cuttings.  See Burnett Fig. 9, [0126].  
The separator 90 comprises a tank 91 (the “vessel”).  See Burnett Fig. 9, [0126].  The tank 91 is connected to a feed conduit 92, which supplies a slurry to the interior of the tank 91.  Id.  The opening in the tank 91 that connects to the conduit 92 corresponds to the “opening for receiving a shale-gas-liquid mixture.”   The tank 91 has a curved interior, because it comprises an upper cylindrical section and a lower conical section, as seen in Fig. 9. The curved interior is configured to create a cyclonic effect in the slurry introduced by conduit 92 for separating constituent components of the slurry.  The limitation requiring that the—“curved interior is configured to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  Note that the curved interior of the tank 91 is configured to create a cyclonic effect, because the separator 90 can operate as a cyclone separator.  See Burnett [0131].  
The separator 90 comprises a top opening 94 (the “first port”) configured to communicate gas out of the tank 91.  See Burnett Fig. 9, [0127].  An inlet of the top opening 94 is formed above the opening in the tank 91 that connects to conduit 92, because the opening 94 is at the top of the tank 91, while the conduit 92 enters the tank 91 at the side.  Id. at Fig. 9.
The separator 90 also comprises an exit opening 93 (the “second port”) configured to communicate solids and slurry out of the tank 91.  See Burnett Fig. 9, [0127].  The exit opening 93 is positioned below the curved interior of the tank 91.  Id.  
The separator 90 further comprises a slurry expansion chamber SE (the “jet assembly”) coupled to the exit opening 93.  See Burnett Fig. 9, [0127].  The slurry expansion chamber SE receives the solids and slurry from the exit opening 93.  Id.
The slurry expansion chamber SE comprises a nozzle 85 (the “jet”) for moving the solids and slurry out of the slurry expansion chamber SE for collection.  See Burnett Fig. 8, [0125].

    PNG
    media_image1.png
    844
    787
    media_image1.png
    Greyscale


The limitation—the “inlet to the first port is disposed above the opening of the vessel for receiving the shale-gas-liquid mixture”—is now addressed in more detail.  
As explained above, an inlet to the top opening 94 is above the opening in the tank 91 that receives conduit 92, because the opening 94 is at the top of the tank 91 whereas the conduit 92 enters the tank 91 at the side.
In the Applicant’s remarks, it is argued that an inlet to the top opening 94 is below the opening in tank 91 receiving conduit 92, because Fig. 6 illustrates a separator 60 with a top opening 62 that is connected to vortex finder 65, with the vortex finder 65 being below feed inlet 61.  See Applicant Rem. filed May 03, 2022 at 7, 8.  
The Examiner respectfully disagrees.  The separator 60 in Fig. 6 is not the same as the separator 90 in Fig. 9.  This is because the separator 60 “may be used as the separator SR” whereas the separator 90 is “usable as the separators AS.”  See Burnett [0122], [0126].  Burnett is silent as to whether the separator 90 comprises a vortex finder.  Therefore, the Applicant is incorrect in arguing that the structure of the separator 90 differs from claim 1, due to any alleged differences between claim 1 and the separator 60.  
But note that the top opening 62 of separator 60 has an inlet that is above the feed inlet 61—even though the top opening 62 is connected to vortex finder 65.  This is because the top opening 62 is a separate component from the vortex finder 65.  Id.  The inlet to the top opening 62 is the area of the top opening 62 connected to the downstream end of the vortex finder.  This inlet to opening 62 is above feed inlet 61, as seen in Fig. 6C.  Therefore, even if the separator 90 in Fig. 9 has a vortex finder, the inlet to the top opening 94 is above the area in tank 91 where conduit 92 enters.  

    PNG
    media_image2.png
    878
    1126
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    771
    1212
    media_image3.png
    Greyscale


However, even if the separator 90 in the preferred embodiment of Fig. 9 comprises a vortex finder, it would have been obvious to remove the vortex finder because it is not necessary.  This is because, in the analogous art of cyclone separators, Kruyer discloses that the vortex finder in a cyclone vessel is “optional.”  See Kruyer [0037].  Additionally, Hotta discloses a cyclonic gas/liquid separating device comprising a cyclone chamber 12 with a gas discharge hole 17 in the top of the chamber 12.  See Hotta Fig. 1, [0032], [0036].  The chamber 12 lacks a vortex finder to communicate gas to the hole 17.  Id.  Therefore, it would have been obvious for the separators in Burnett to lack a vortex finder, because the state of the art at the time of filing recognized that a vortex finder is an optional component to communicate fluid to the outlet port of a cyclonic separator.  

    PNG
    media_image4.png
    713
    563
    media_image4.png
    Greyscale

Therefore, even if the inlet to the top opening 94 is the bottom of the vortex finder, above the area of tank 91 where conduit 92 enters—without the vortex finder, Burnett would teach the structure described in claim 1, as the top opening 94 is above the area of tank 91 where conduit 92 enters.
Regarding claim 2, Burnett teaches the limitations of claim 1, as explained above.
The separator 90 in Burnett differs from claim 2 because it does not explicitly that the opening in the tank 91 where inlet conduit 92 is attached tangentially supplies the slurry to a sidewall of the curved interior of tank 91 to create a cyclonic effect.
But the separator 90 can use cyclonic motion to separate the components of the slurry.  See Burnett [0131].  And Burnett illustrates a cyclonic separator 60 comprising a feed inlet 61 tangent to the diameter of the housing 64 of the separator 60.  Id. at Fig. 6, [0122].  The tangential inlet directs slurry to a curved sidewall of the housing to create a cyclonic effect in the separator 60, allowing separation to occur.  Id.  Because the separator 90 can use cyclonic motion to separate the slurry, while Fig. 6 illustrates a tangential inlet being used for this purpose, it would have been obvious for the opening in the separator 90 where inlet conduit 92 is attached to tangentially supply slurry to the sidewall of the curved interior of the tank 91.

    PNG
    media_image5.png
    473
    573
    media_image5.png
    Greyscale


Regarding claim 4, the curved interior of Burnett’s tank 91 comprises a cylindrical body of the tank 91, which is the upper cylindrical portion seen in Fig. 9.
Regarding claim 5, the exit opening 93 in Burnett’s tank 91 is disposed through a conically shaped bottom of the tank 91, as seen in Fig. 9.  The conical bottom of the tank 91 is circumferentially coupled to the curved interior of the tank 91, because the cylindrical and conical portions are attached to one another, also seen in Fig. 9.
Regarding claim 6, the bottom is conically shaped.  See Burnett Fig. 9.
Regarding claim 7, a bottom of the tank 91 in Burnett has a radially wider portion coupled to the curved interior, which is the upper area of the conical portion of the tank 91, that attaches to the cylindrical portion.  See Burnett Fig. 9.  The bottom also has a radially narrower portion through which the exit opening 93 is disposed, which is the lower area of the conical portion of the tank 91.  Id.
Regarding claim 8, Burnett’s separator 90 may comprise an air assist device within the interior of the tank 91 to prevent bridging of solids within the tank 91.  Burnett Fig. 9, [0128].  The air assist device can comprise a nozzle 699 for injecting compressed gas.  Id. at Fig. 20B, [0194].  It would have been obvious to provide this nozzle 699 in the bottom of the tank 91, depending on the desired location where bridging of solids needs to be prevented.  
Claim 9 requires for the device of claim 1, the gas comprises shale gas from a shale formation.  Claim 10 requires for the device of claim 1, the shale debris and liquid comprise one or more of shale cuttings, dust, and liquid from a shale formation during a drilling operation.
The “gas,” “shale debris” and “liquid” are material worked upon by the claimed apparatus, rather than a positively recited structural element of the device.  The “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  MPEP 2115.  Therefore, the limitations of claims 9 and 10 fail to patentably distinguish over the prior art.
Claim 11 requires for the device of claim 10, the drilling operation comprises air drilling in the shale formation.
The limitations of claim 11 describe the manner in which the device operates, rather the structure of the apparatus.  The “manner of operating the device does not differentiate [an] apparatus claim from the prior art.”  MPEP 2114(II).  Therefore, claim 11 fails to patentably distinguish over the prior art.
Regarding claim 12, Burnett’s feed nozzle 85 supplies air to move material out of the slurry expansion chamber SE.  Burnett Figs. 8, 9, [0125].
Regarding claim 14, the exit port 93 is coaxial with the curved interior of the tank 91, as seen Fig. 9.
Regarding claim 15, Burnett discloses an air/solids separator 90 (corresponding to the claimed the “shale-gas separator”) used to separate drilling cuttings.  See Burnett Fig. 9, [0126].  
The separator 90 comprises a tank 91 (the “vessel”).  See Burnett Fig. 9, [0126].  The tank 91 is connected to a feed conduit 92, which supplies a slurry to the interior of the tank 91.  Id.  The opening in the tank 91 that connects to the conduit 92 corresponds to the “opening for receiving a shale-gas-liquid mixture.”   The tank 91 has a curved interior, because it comprises an upper cylindrical section and a lower conical section, as seen in Fig. 9. The curved interior is configured to create a cyclonic effect in the slurry introduced by conduit 92 for separating constituent components of the slurry.  The limitation requiring that the—“curved interior is configured to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture”—fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).  Note that the curved interior of the tank 91 is configured to create a cyclonic effect, because the separator 90 can operate as a cyclone separator.  See Burnett [0131].  
The separator 90 comprises a top opening 94 (the “first port”) configured to communicate gas out of the tank 91.  See Burnett Fig. 9, [0127].  An inlet of the top opening 94 is formed above the opening in the tank 91 that connects to conduit 92, because the opening 94 is at the top of the tank 91, while the conduit 92 enters the tank 91 at the side.  Id. at Fig. 9.
The separator 90 also comprises an exit opening 93 (the “second port”) configured to communicate solids and slurry out of the tank 91.  See Burnett Fig. 9, [0127].  The exit opening 93 is positioned below the curved interior of the tank 91.  Id.  
The separator 90 further comprises a slurry expansion chamber SE (the “jet assembly”) coupled to the exit opening 93.  See Burnett Fig. 9, [0127].  The slurry expansion chamber SE receives the solids and slurry from the exit opening 93.  Id.
The slurry expansion chamber SE comprises a nozzle 85 (the “jet”) extending into the slurry expansion chamber SE, and adapted to supply a motive force into the slurry expansion chamber SE to move the solids and slurry out of the slurry expansion chamber SE for collection.  See Burnett Fig. 8, [0125].

    PNG
    media_image1.png
    844
    787
    media_image1.png
    Greyscale

The limitation—the “inlet to the first port is disposed above the opening of the vessel for receiving the shale-gas-liquid mixture”—is now addressed in more detail.  
As explained above, an inlet to the top opening 94 is above the opening in the tank 91 that receives conduit 92, because the opening 94 is at the top of the tank 91 whereas the conduit 92 enters the tank 91 at the side.
In the Applicant’s remarks, it is argued that an inlet to the top opening 94 is below the opening in tank 91 receiving conduit 92, because Fig. 6 illustrates a separator 60 with a top opening 62 that is connected to vortex finder 65, with the vortex finder 65 being below feed inlet 61.  See Applicant Rem. filed May 03, 2022 at 7, 8.  
The Examiner respectfully disagrees.  The separator 60 in Fig. 6 is not the same as the separator 90 in Fig. 9.  This is because the separator 60 “may be used as the separator SR” whereas the separator 90 is “usable as the separators AS.”  See Burnett [0122], [0126].  Burnett is silent as to whether the separator 90 comprises a vortex finder.  Therefore, the Applicant is incorrect in arguing that the structure of the separator 90 differs from claim 1, due to any alleged differences between claim 1 and the separator 60.  
But note that the top opening 62 of separator 60 has an inlet that is above the feed inlet 61—even though the top opening 62 is connected to vortex finder 65.  This is because the top opening 62 is a separate component from the vortex finder 65.  Id.  The inlet to the top opening 62 is the area of the top opening 62 connected to the downstream end of the vortex finder.  This inlet to opening 62 is above feed inlet 61, as seen in Fig. 6C.  Therefore, even if the separator 90 in Fig. 9 has a vortex finder, the inlet to the top opening 94 is above the area in tank 91 where conduit 92 enters.  

    PNG
    media_image2.png
    878
    1126
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    771
    1212
    media_image3.png
    Greyscale

However, even if the separator 90 in the preferred embodiment of Fig. 9 comprises a vortex finder, it would have been obvious to remove the vortex finder because it is not necessary.  This is because, in the analogous art of cyclone separators, Kruyer discloses that the vortex finder in a cyclone vessel is “optional.”  See Kruyer [0037].  Additionally, Hotta discloses a cyclonic gas/liquid separating device comprising a cyclone chamber 12 with a gas discharge hole 17 in the top of the chamber 12.  See Hotta Fig. 1, [0032], [0036].  The chamber 12 lacks a vortex finder to communicate gas to the hole 17.  Id.  Therefore, it would have been obvious for the separators in Burnett to lack a vortex finder, because the state of the art at the time of filing recognized that a vortex finder is an optional component to communicate fluid to the outlet port of a cyclonic separator.  

    PNG
    media_image4.png
    713
    563
    media_image4.png
    Greyscale

Therefore, even if the inlet to the top opening 94 is the bottom of the vortex finder, above the area of tank 91 where conduit 92 enters—without the vortex finder, Burnett would teach the structure described in claim 1, as the top opening 94 is above the area of tank 91 where conduit 92 enters.
Regarding claim 17, the nozzle 85 is configured to provide air into the slurry expansion chamber SE for supplying the motive force to move solids and slurry out of the slurry expansion chamber SE.  See Burnett Fig. 8, [0125].
Regarding claim 18, the tank 91 in Burnett comprises:
A top (the area where top opening 94 is located).  See Burnett Fig. 9. 
A cylindrical portion for creating the cyclonic effect (the upper cylindrical portion of the tank 91).  Id.
A conically shaped bottom (the conical bottom of the tank) in which the exit opening 93 is located.  Id.
The top and the conically shaped bottom are circumferentially coupled to the cylindrical portion, as seen in Fig. 9.  
The tank 91 is oriented vertically such that the top is positioned above the cylindrical portion and the conically shaped bottom, as seen in Fig. 9.  The cylindrical portion is above the conically shaped bottom, as seen in Fig. 9.
Regarding claim 19, the tank 91 in Burnett comprises a conically-shaped lower section.  See Burnett Fig. 9.  The top half of this conical section corresponds to the “conical portion.”  Id.  The lower half of the conical section corresponds to the “bottom portion.”  Id.  The lower half has a radially wider opening at its top, and a radially narrower opening at its bottom.  Id.  The upper half of the conical section is circumferentially coupled to the lower half of the conical section at the radially wider opening.  Id.  The exit opening 93 is located in the radially narrower opening.  Id.
  
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burnett et al., US 2006/0102390 A1 in view of Bakker et al., US 2005/0115273 A1, optionally in view of Kruyer, US 2009/0294384 A1 or Hotta et al., US 2003/0150330 A1.
Regarding claim 3, the top of Burnett’s tank 91 is coupled to the curved interior.  Burnett Fig. 9.  The top opening 94 (the “first port”) is positioned in the top.  Id. 
Burnett’s separator tank 91 has a disk-shaped top.  Burnett Fig. 9.  Therefore, the top is not a domed top, as required by the claim.  
However, it would have been obvious for the top of the tank 91 to be dome-shaped because Bakker teaches that the top of a separation vessel can be dome or disk-shaped.  Bakker [0017].  
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Burnett et al., US 2006/0102390 A1 in view of Bradfield et al., US 6,035,952, optionally in view of Kruyer, US 2009/0294384 A1 or Hotta et al., US 2003/0150330 A1.
Regarding claim 13, Burnett’s separator 90 teaches the limitations of claim 1, as explained above.
The separator 90 differs from claim 13, because it does not disclose a flare coupled to the top opening 94.  
But Burnett’s separator 90 is used to separate the gaseous components from drilled cuttings, which are vented through top opening 94. Burnett [0003], [0126].  
In the analogous art of separating drilling cuttings, Bradfield teaches that a flare is conventionally used to dispose of the gasses that are separated from the cuttings.  See Bradfield col. 3, ll. 65–67.  
It would have been obvious to use a flare to burn the gases exiting through Burnett’s opening 94, because it is conventional to use a flare to dispose of similar gases.

Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burnett et al., US 2006/0102390 A1 in view of James et al., US 4,484,937, optionally in view of Kruyer, US 2009/0294384 A1 or Hotta et al., US 2003/0150330 A1.
Regarding claim 21, Burnett’s separator 90 teaches the limitations of claim 1, as explained above.
The separator 90 differs from claim 21 because it does not disclose a dust eliminator in fluid communication with the opening in the tank 91 connected to the inlet conduit 92.
However, the purpose of Burnett’s separator 90 is to remove solid particulate material from air.  Burnett Fig. 9, [0126].  
James discloses a dust filter apparatus for removing dust from an air stream.  James Fig. 1, col. 1, ll. 59–68.  The apparatus comprises a gas flow duct 1 comprising a plurality of swirl chamber devices 10, provided upstream from a dust filter 4.  Id. at Fig. 1, col. 2, ll. 31–55.  Each swirl chamber device 10 (one of the devices 10 is the “dust eliminator”) comprises a cylindrical outer casing 11 with a flow guide 12 therein (the flow guide 12 is the “baffle”).  Id.  The outer casing 11 has an upstream end (the “inlet”) and a downstream aperture 13 (the “outlet”) with a sidewall extending therebetween (the body of the outer casing 11).  The swirl chamber device 10 also comprises a spray 17 (the “liquid jet”) for directing liquid onto the flow guide 12.  Id.  The flow guide 12 is disposed between the inlet and outlet of the outer casing 11.  Id.   The spray 17 extends through the sidewall of the outer casing 11 to inject liquid onto the flow guide 12, to reduce or eliminate dust as the air is deflected by the guide 12.  Id. at Fig. 1, col. 2, ll. 31–55, col. 3, ll. 14–32.

    PNG
    media_image6.png
    786
    1199
    media_image6.png
    Greyscale

The swirl chamber devices 10 are beneficial because they remove relatively coarse, heavy dust particles from the air before it moves downstream into the filter 4.  James Fig. 1, col. 3, ll. 34–39.  As such, the swirl chamber devices 10 improve the particulate separation efficiency of the dust filter apparatus.  
It would have been obvious to include the plurality of swirl chamber devices 10 in Burnett’s feed conduit 92 to improve the separation efficiency of the separator 90.  
Regarding claim 22, the flow guides 12 in James are obliquely positioned to interrupt flow of the fluid, because the flow guides 12 induce a swirl in the fluid moving through them.  See James col. 1, ll. 36–39.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–15, 17–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7–11 of U.S. Patent No. 8,784,545 (the ’545 patent) in view of Burnett et al., US 2006/0102390 A1 and in further view of Hotta et al., US 2003/0150330 A1.
Regarding independent claims 1 and 15, claim 1 of the ’545 patent teaches most of the limitations of instant claims 1 and 15 except.
Claim 1 of the ’545 patent does not teach its vessel having “a curved interior to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture” as required by instant claims 1 and 15. 
But it would have been obvious for the vessel in claim 1 of the ’545 patent to have—a curved interior to create a cyclonic effect in the received shale-gas-liquid mixture for separating a gas from shale debris and fluid in the shale-gas-liquid mixture—because Burnett teaches that it is common for vessels used to separate shale debris from gas to have a round shape, with this shape being used to generate a cyclonic effect for separation.  Burnett Fig. 9, [0126], [0131].  
Additionally, claim 1 of the ’545 patent fails to teach that its first port has an inlet “disposed above the opening of the vessel for receiving the shale-gas-liquid mixture” as required by claims 1 and 15.
But claim 1 of the ’545 patent indicates that its separator has a vessel configured to receive shale-gas-liquid mixture, with a first port adapted to communicate gas from the vessel.  The opening in the vessel for receiving the mixture is not specified, but is inherently present in the vessel because it must have some opening to receive the mixture.  The location of the first port is not specified.  But it would have been obvious for the this port to be at the top of the vessel, because Burnett illustrates a top opening 94 for expelling gas from a separator vessel.  See Burnett Fig. 9, [0127].  It also would have been obvious for the opening in the vessel that supplies the mixture to the vessel to be below the inlet of the first port, because this is a common configuration for cyclonic separators, as illustrated in Fig. 1 of Hotta.  See Hotta Fig. 1, [0036].
Claims 2–14 and 17–19 of instant application are unpatentable over claims 1, 4 and 7–10 of the ’545 patent because claims 1, 4 and 7–11 of the ’545 substantially correspond to claims 2–14, 21 and 22 of instant application.




Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7–11 of U.S. Patent No. 8,784,545 (the ’545 patent) in view of Burnett et al., US 2006/0102390 A1 in further view of Hotta et al., US 2003/0150330 A1 and in further view of James et al., US 4,484,937.
Regarding claim 21, claims 1 and 8 of the ’545 patent teach most of the limitations of the claim.
Claim 8 of the ’545 patent teaches a dust eliminator with a jet disposed through a side wall.  But claim 8 does not specify that the jet is a liquid jet, as in claim 21.
However, James discloses a dust filter device comprising a plurality of swirl chamber devices 10.  James Fig. 1, col. 2, ll. 31–42, col. 3, ll. 13–32.  Each device 10 comprises a liquid spray 17 (a “liquid jet”) that extends through a sidewall of each device 10.  Id. The liquid flushes dust particles that accumulate within each chamber device 10.  Id.  In claim 8 of the ’545 patent, the second jet is disposed through the sidewall to propel fluid into the housing.  It would have been obvious for this jet to be a liquid jet to flush particles that accumulate within the housing.
With respect to instant claim 22, claim 11 of the ’545 patent specifies that one of the baffles is obliquely positioned.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–15, 17–19, 21, 22, drawn to a shale-gas separator, classified in C10G1/045.
II. Claims 1 and 16, drawn to a shale-gas separator, classified in B04C5/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related shale-gas separators. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different mode of operation from one another.  Specifically, for Invention I, the jet is configured to provide air into the jet assembly for supplying motive force (claim 17).  For Invention II, the jet is configured to jet a liquid into the jet assembly for supplying motive force (claim 16).  These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified separately.  Additionally, examining the Inventions simultaneously would create a serious burden because examining Invention II with Invention I would require a different field of search.  See MPEP 808.02.  This is because searching for a jet that uses air to provide motive force (Invention I) would not likely result in finding art that teaches a jet that uses liquid to provide motive force (Invention II).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
The Applicant argues that Burnett’s inlet opening 94 is disposed below the outlet of feed 92, rather than above the outlet feed 92, as required by claim 1.  See Applicant Rem. filed May 03, 2022 (“Applicant Rem.”) 7.  The Applicant makes this assertion because Fig. 6 illustrates a separator 60 with a feed inlet 61, vortex finder 65 and top opening 62, where fluid enters the inlet 61, with gas separating within the separator 60, where it flows into the vortex finder 65, and then exits the separator 60 through the top opening 62.  Id. at 8 (citing Burnett Fig. 6, [0022]).  The inlet of the vortex finder 65 is below the inlet 61.  Id.  Therefore, it is argued that the separator 90 in Fig. 9 also has a vortex finder.  And that the inlet of the top opening 94 is the inlet of the vortex finder—which would be positioned below the conduit 92.  Id.
The Examiner respectfully disagrees.  The separator 60 in Fig. 6 is not the same as the separator 90 in Fig. 9.  This is because the separator 60 “may be used as the separator SR” whereas the separator 90 is “usable as the separators AS.”  See Burnett [0122], [0126].  Burnett is silent as to whether the separator 90 comprises a vortex finder.  Therefore, the Applicant is incorrect in arguing that the structure of the separator 90 differs from claim 1, due to any alleged differences between claim 1 and the separator 60.  
But note that the top opening 62 of separator 60 has an inlet that is above the feed inlet 61—even though the top opening 62 is connected to vortex finder 65.  This is because the top opening 62 is a separate component from the vortex finder 65.  Id.  The inlet to the top opening 62 is the area of the top opening 62 connected to the downstream end of the vortex finder.  This inlet to opening 62 is above feed inlet 61, as seen in Fig. 6C.  Therefore, even if the separator 90 in Fig. 9 has a vortex finder, the inlet to the top opening 94 is above the area in tank 91 where conduit 92 enters.  

    PNG
    media_image2.png
    878
    1126
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    771
    1212
    media_image3.png
    Greyscale

However, even if the separator 90 in the preferred embodiment of Fig. 9 comprises a vortex finder, it would have been obvious to remove the vortex finder because it is not necessary.  This is because, in the analogous art of cyclone separators, Kruyer discloses that the vortex finder in a cyclone vessel is “optional.”  See Kruyer [0037].  Additionally, Hotta discloses a cyclonic gas/liquid separating device comprising a cyclone chamber 12 with a gas discharge hole 17 in the top of the chamber 12.  See Hotta Fig. 1, [0032], [0036].  The chamber 12 lacks a vortex finder to communicate gas to the hole 17.  Id.  Therefore, it would have been obvious for the separators in Burnett to lack a vortex finder, because the state of the art at the time of filing recognized that a vortex finder is an optional component to communicate fluid to the outlet port of a cyclonic separator.  

    PNG
    media_image4.png
    713
    563
    media_image4.png
    Greyscale

Therefore, even if the inlet to the top opening 94 is the bottom of the vortex finder, above the area of tank 91 where conduit 92 enters—without the vortex finder, Burnett would teach the structure described in claim 1, as the top opening 94 is above the area of tank 91 where conduit 92 enters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776